Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species.
(A) The applicant shall elect a combination of genes recited in claims 31, 36, 45 and 50. The applicant shall further elect one of gene expression from “at least two genes, at least five genes, at least 20 genes, at least 100 genes, and at least 1,000 genes” in the claims 33 and 47.
The species are independent or distinct because the recited different species have mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
3. Claims 24-51 are pending in this application, and the claims are under the examination.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 24-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim does not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claims 24 and 38 are analyzed. The claims recite methods of determining whether a human subject is afflicted with AD or is a NDS. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. Claims 24 and 38 recite methods determining whether a human subject is afflicted with AD or is a NDS through gene expression level genes corresponding to synchronized cells derived from AD patients and those derived from NDS patients. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception. 
Furthermore, the claims recite analyzing the subject as “afflicted with AD” or “a NDS” based on the measured gene expression levels, which could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea [e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)]. That is a mental process. Therefore, claims 24 and 38 are directed to at least once exception which may be termed a law of nature, an abstract idea or both (Step 2A Prong 1: Yes).

Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claim does not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The elements in the claims 24 and 38, “synchronizing” and “measuring” method steps do not integrate the judicial exception because it is a data gathering step. Therefore, these method steps fail to meaningfully limit the judicial exception. (Step 2A Prong 2: No) 
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claims recite synchronizing a population of suitable cells derived from the subject and measuring the expression level of a gene known to be differentially expressed between corresponding synchronized cells derived from AD patients and those derived from NDS patients. However, the methods of cell-cycle synchronization of cells derived from a subject, and measuring associated gene expression levels, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Cooper and Shedden. Cell & Chromosome; 2003; 2: p. 1-12, Review; Wittayara et al. Reprod Dom Anim; 2013; 48: 305–310; Grinstein et al. Oncogene; 2002; 21: 1485 – 1492; Cermakian et al. JOURNAL OF BIOLOGICAL RHYTHMS; 2011; Vol. 26; No. 2: 160-
Claims 24 and 38 are not directed to patent eligible subject matter. 
Claims 25-27, and 39-41 further limit suitable cells. Claims 28 and 42 further define the method of synchronizing. Claims 29-37 and 43-51 are directed to the gene or the method of measuring gene expression and the claims further limit the gene and gene expression. The limitations of the claims only serve to narrow the judicial exception. They do not add any additional elements that integrate the judicial exception into a practical application and do not provide significantly more than the recited judicial exception. Thus, claims 25-37 and 39-51 are not directed to patent eligible subject matter. 
IMPROPER MARKUSH GROUPING REJECTION
6.	Claim 31, 36, 45, and 50 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical 
The Markush grouping of “multiple genes recited in the claims” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
These genes do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each gene would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112 (Indefiniteness)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 24-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 24 and 38 recite “the subject is suspected of being afflicted with AD” or “the subject is not suspected of being afflicted with AD”. It is also unclear regarding determining a subject “to be suspected or not to be suspected”, “By whom?” or What are the measures?.
The claims recite “corresponding”. It is unclear because it does not clearly indicate “what are the corresponding synchronized cells?” 
	Regarding claims 24-26, 28, 38-40, and 42, the recitation as “suitable cells” is indefinite because it does not provide specific information of cell types. Thus, it is unclear what types of cells are considered suitable for the method. What are the criteria or limitation to be “suitable cells”?
	Regarding claims 24-26, and 38-40, the claims recite “cells derived from …”. It is unclear how the cells are derived from the subject or AD/NDS patients. It is unclear whether the cells are directly obtained from the subject or not?. 
claims 24-29-30, 32, 34-35, 38, 43-44, and 48-49, the recitation as “known to be..”  is indefinite and confusing because it does not provide any information regarding determining the gene expression level. The recitation does not provide “known to be” by whom or in which way or what is exactly known? 
Claim Rejections - 35 USC § 112 (a) 
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (a) (Written description)
10.	Claims 24-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 24 and 38 are independent claims. Claim 24 recites a method for determining whether a human subject is afflicted with AD or is a NDS when the subject is suspected of being afflicted with AD. Claim 38 recites a method for determining 
In the instant situation, the specification discloses the method of synchronizing human skin fibroblasts and human B-lymphocytes obtained from the subjects (p 11-12). The specification discloses determining gene expression profile data obtained from the subjects using human skin fibroblasts (Example 2-3). Furthermore, the specification provides methods of determining AD or NDS using the gene expression levels of synchronized cells, and discloses particular genes associated with AD and their cut off value to determine AD (Example 2-3). However, the specification does not provide any guidance as to other cells including B-lymphocytes from the subject to predict their gene expression. The specification does not provide any correlation or any guidance to correlate among a particular gene from a particular cell, specific value of gene expression for a specific gene, a subject (encompassing human and animals or age group of human) and AD or NDS. 
Relevant to the lack of particular structural limitations in the rejected claims drawn to gene expression levels detected in synchronized population of cells from the two group of subjects (i.e. AD and NDS subjects) and determining particular genes which expression values significantly indicate AD, MPEP 2163 states:

In the case of the instant claims, the functionality of determining particular genes taken from a particular source of cell type and stage that exhibit a significant association with AD and analysis the gene expression profile data to identify the disease, are critical features of the claimed method.  
However, the specification does not provide any functional relationship between particular gene expression levels for particular gene, type of genes, and cells taken from other sources from various subjects (e.g. human and animal). The specification does not provide any guidance as to whether the measured gene expression level would be predicted, assessed or monitored in diagnosing the disease. 
Furthermore, Banfalvi et al. teaches methods of synchronization of different types of cells under different techniques (e.g. mammalian cells, hematopoietic stem cells, embryonic cells, induced pluripotent stem cells, and using somatic cell nuclear transfer technique, chemical blockade ), and observing   populations of synchronized cells obtained by different drug treatments supposedly blocked at biochemically distinct cell cycle points were not apparent by cytometric measurement of DNA content, indicating that induced synchrony methods may differ with respect to their impact on cell cycle organization and from the pattern seen with nonperturbing cell selection methods (p 3, p 5 upper, p 31, p 289, p 301) (Cell Cycle Synchronization, methods and protocols; 2017; second edition. Humana Press. p 1-346). Banfalvi et al. teaches criteria for cell 
A post filing art of Climer et al. teaches that it is common for many genes to exhibit differential expression between AD cases and controls when examined in isolation, and a typical gene expression “signature” is comprised of a subset of differential expression of the genes (p 2 para 2) (Climer et al. Retrieved from internet on 02/12/2021(bioRxiv preprint doi: https://doi.org/10.1101/2020.01.28.923730); 2020: p 1-26). Climer et al. teaches that some signatures are merely a collection of differential expression genes, thus, sophisticated co-expression network methods have evolved over recent years to refine these results and group together potential functionally interacting genes (p 2 para 2). This indicates the unpredictability regarding the relationship between any gene expressions in prediction AD.
The claims encompass a very broad genus of genes that are associated with AD and their expression levels are capable to significantly indicate AD, and a very broad genus of “suitable cells”, for which no guidance has been provided in the specification. The specification merely provides using gene expression levels only from one source of cells (i.e. fibroblast) and the claims broadly encompass using gene expression levels (e.g. any gene) detected in any suitable cells. The specification merely provide a limited number of properties of synchronized cells (e.g. cells from skin fibroblasts and B lymphocytes).

Thus considering the broad genus of gene and related gene expression levels which required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Claim Rejections - 35 USC § 112 (a) (Enablement)
11.	Claims 24-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Claims 24 and 38 are independent claims. Claim 24 recites a method for determining whether a human subject is afflicted with AD or is a NDS when the subject is suspected of being afflicted with AD. Claim 38 recites a method for determining whether a human subject is afflicted with AD or is a NDS when the subject is not suspected of being afflicted with AD. The methods set forth determining the subject is afflicted with AD or NDS through analysis of using gene expression profile data obtained from the respective synchronized population of cells from the subjects. The claims broadly encompass using any possible type of cells that are considered suitable cells for the method and using any possible gene to determine whether the subject is afflicted with AD or NDS.
The claims encompass a very broad genus of genes and their expression levels that are considered corresponding to AD. The claims also broadly encompass determining AD in any subject. 

The amount of direction or guidance, and Presence and absence of working examples:
In the instant situation, the specification discloses the method of synchronizing human skin fibroblasts and human B-lymphocytes obtained from the subjects (p 11-12). The specification discloses determining gene expression profile data obtained from the subjects using human skin fibroblasts (Example 2-3). Furthermore, the specification provides methods of determining AD or NDS using the gene expression levels of synchronized cells, and discloses particular genes associated with AD and their cut off value to determine AD (Example 2-3). 
However, the specification does not provide any guidance as to other cells including B-lymphocytes from the subject to predict their gene expression. The specification does not provide any correlation or any guidance to correlate among a particular gene from a particular cell, specific value of gene expression for a specific gene, a subject (encompassing human and animals or age group of human) and AD or NDS. Thus, it is unpredictable to predict the diagnosis of the disease in the subject using the data provided. 
The state of the prior art and the predictability or unpredictability of the art:
	While the art is replete with studies which determine AD in the subject through gene expression levels from the cells obtained from the subjects, and using the cells taken from blood or tissue other than brain tissue, the unpredictability in the art with regard to significantly indicate the disease using the particular genes and their expression value that exhibit a significant association with AD, is even higher.
Banfalvi et al. teaches methods of synchronization of different types of cells under different techniques (e.g. mammalian cells, hematopoietic stem cells, embryonic 
Additionally, post filing art of Lee teaches that several studies involving gene expression data have uncovered valuable patterns, however, most gene expression data were obtained from biopsy or autopsy-based samples, which are difficult to extrapolate to clinical settings. Lee teaches having only a few studies used blood-based expression data for uncovering key genes related to AD or predicting early AD (p 1 para 4) (Lee and Lee, Scientific Reports; 2020; 10:3485: p.1-13).
 	Another post filing art of Climer et al. teaches that it is common for many genes to exhibit differential expression between AD cases and controls when examined in isolation, and a typical gene expression “signature” is comprised of a subset of differential expression of the genes (p 2 para 2) (Climer et al. Retrieved from internet on 
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive studies to provide the extensive amount of data that support to understand the relationship between any possible gene expression level from any cell type and AD in successfully identifying AD or NDS. The skilled artisan would further be required to conduct an enormous number of studies for feasibility of the method to practically practice the method in the clinical setting. The research required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which genes and what value of their expression level, types of cells to be used, and specific subjects (e.g. age of the subject) can be used to practice the claims are broadly recited.
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, balanced .
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 24-25, 28-35, 37-39, 42-44, 46-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Alkon (Alkon and Khan, PG Pub. No.: US .
Alkon teaches a method for diagnosing Alzheimer’s disease (AD) using gene expression profiles in AD cells (Abstract). 
With regard to claims 24 and 38, Alkon teaches the method for diagnosing early-stage AD by detecting the differential changes in gene expression and to distinguish Alzheimer's pathology or dementia from that associated with other forms of dementia, such as frontotem­poral degenerative dementias (e.g., Pick's disease, cortico­basal ganglionic degenerations, and frontotemporal demen­tia) (para 37). Thus, the teachings of Alkon encompass determining whether a human subject is afflicted with AD or is a NDS when the subject is suspected of being afflicted with AD or when the subject is not suspected of being afflicted with AD.
With regard to “synchronizing” method step (a) of claims 24 and 38, Alkon teaches synchronizing a population of suitable cells derived from the subject. For example, Alkon teaches the method of culturing human skin fibroblasts that comprises culturing the cells with 10% serum to reach 90-100% confluence stage in 25-ml cell culture flasks and performing “starving” in serum-free medium (DMEM) for 24 h (see para 65) (limitation of claims 25 , 28, 39 and 42).
With regard to method step (b) of claims 24 and 38, Alkon teaches performing synchronizing human skin fibroblast (as described above), collecting the cells after the culture, isolating RNA from the cultured fibroblast pellets and measuring a number of gene expression levels via microarray using Human Genome U133A (Affymetrix) (para 65-68, Table 1-2, claim 1). Alkon teaches the detecting gene expression changes of one 
With regard to claims 24 and 38, the claims recite “whereby (i) the subject is afflicted with AD if the expression level measured in step (b) is consistent with that gene's expression level in corresponding synchronized cells derived from AD patients, and (ii) the subject is a NDS if the expression level measured in step (b) is consistent with that gene's expression level in corresponding synchronized cells derived from NDS patients”.  Alkon teaches the method of analyzing the disease state based on the measured expression level. For example, determining as AD if absence of increased gene expression stimulated test cells compared to control cells is observed (para 36). Alkon teaches the method of distinguishing between AD and non-AD (para 37). 
However, Alkon does not specifically teach the method of distinguishing between AD and non-AD using the data regarding “gene's expression level in corresponding synchronized cells derived from AD patients” or “gene's expression level in corresponding synchronized cells derived from NDS patients”.
Chirila teaches a method for classing AD population from an age-matched control (AC) population and/or a non-Alzheimer's disease demented (non-ADD) population based on a biomarker assay (para 13, claim 1). Chirila teaches that AD-specific molecular biomarker is a positive numerical value in cell samples taken from patients diagnosed with Alzheimer's disease (AD cells) (para 98), and AD specific 
Chirila teaches the method of performing data analysis using two-stage method and identifying AD or non-AD via data sets to determine the optimum diagnosis (para 11-12). In addition, Chirila teaches that the aggregation rate of the cultured cells obtained from the human subject is compared to the aggregation rate determined using non-AD control cells. The diagnosis is positive for AD if the aggregation rate of the cultured cells from the human subject is increased compared to the aggregation rate determined using the non-AD control cells (para 71). Thus, the teachings of Chirila encompass the limitation of identifying the subject as “afflicted with AD or a NDS”. 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method of determining AD or NDS in human subject, as taught by Alkon, with the method of differentiating between AD and non-AD (e.g. NDS) by Chirila. Alkon teaches performing gene expression analysis for a number of genes that correspond to AD, and determining gene expression differences between AD and non-AD (Table 1-3, claims 1 and 11). Chirila teaches the method that is able to classify between two or more different populations associated to AD through various parameters including gene expression (abstract, para 12, claim 51). Thus, it is obvious to have combined the method of determining AD or NDS in human through gene expression levels of synchronized population cells obtained, in order to obtain the method that is capable of providing an optimum diagnosis of the disease.  
 claims 29-30 and 43-44, Alkon teaches observing the differences between gene expression level of the test cells and the gene expression level of the same gene or genes in the control cells. For example, the level gene expression
detected in the test cells is about 1-fold, 2-fold, 5-fold, 10-fold and 100-fold upregulated or downregulated compared to the control cells (para 55). This indicates having the differential expression of at least 50% and 100% between corresponding synchronized cells derived from AD patients and those derived from NDS patients.  
With regard to claims 32-33 and 46-47, Alkon teaches the method of measuring the expression levels of a plurality of genes and each gene is associated with differentially expressed between corresponding synchronized cells derived from AD patients and those derived from NDS patients, as described above (see  para 65-68, Table 1-2, claim 1). Alkon further teaches the method of selecting a plurality of genes from the group consisting of at least at least two genes and at least five genes (para 42).
With regard to claims 34-35 (which depend from claim 32) and claims 48-49 (which depend from claim 32), Alkon teaches observing the differences between gene expression level of the test cells and the gene expression level of the same gene or genes in the control cells. For example, the level gene expression detected in the test cells is about 1-fold, 2-fold, 5-fold, 10-fold and 100-fold upregulated or downregulated compared to the control cells (para 55). Furthermore, the method of Alkon comprises determining a plurality of genes, as previously described in the claims 24, 32, 38 and 46. Thus, this indicates measuring the gene expression levels for a plurality of genes, 
With regard to claims 37 and 51, the claims recite “wherein measuring the expression level of a gene comprises measuring the number of that gene's RNA transcripts per number of total transcripts”. Alkon teaches using total RNA isolated from the cultured fibroblast cells to perform the gene expression assay (e.g. 5-10 µg of RNA per 106 cells) (para 66-67). Furthermore, Alkon also teaches detecting differential expression of genes using serial analysis of gene expression (SAGE). SAGE quantitatively determines the amount of times a small portion of a specific mRNA transcript is expressed (a tag) and the output of SAGE is a list of short sequence tags and the number of times it is observed (para 54). 

14.	Claims 26-27 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Alkon (Alkon and Khan, Pub. No.: US 2010/0021913 A1, publication date: January 28, 2010), in view of Chirila (Chirila and Alkon, WO 2016/144838, publication date of September 15, 2016), as applied to claims 24-25, 28-35, 37-39, 42-44, 46-49 and 51, further in view of Bialopiotrowicz (Bialopiotrowicz et al. Neurobiology of Aging; 2011; 32; 2319.e13–2319.e26).
With regard to claims 26 and 40, which depend from claims 24 and 38, respectively, the claims recite “wherein the suitable cells derived from the subject are cultured B lymphocytes”.  
The teachings of Alkon, in view of Chirila, as previously described, are fully incorporated here. 
 claims 26-27 and 40-41, Alkon, in view of Chirila does not specifically describe using the suitable cells derived from the subject that are cultured B lymphocytes in the method. 
Bialopiotrowicz teaches a method of performing cell cycle analysis via detecting immortalized lymphocyte from patients with the sporadic and the familial form of AD  (SAD and FAD) (abstract). Bialopiotrowicz teaches performing gene expression profiles of a plurality of genes associated to the cell cycle gene using real-time polymerase chain reaction PCR-arrays, and observing the mechanism in SAD differs from FAD. (Abstract, P2319e15 col 2, Figure 1). Bialopiotrowicz teaches performing the method using human immortalized B-lymphocytes obtained from peripheral blood of the subjects without dementia and the patients with SAD, and performing cell cycle regulation analysis (p 2319e15 col 1 para 3, p 2319e17 col 2 para 3-4). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method Alkon, in view with Chirila, with the method of using B lymphocyte obtained from a subject. Alkon teaches the method of performing gene expression analysis using lymphocyte to identify gene expression profile associated with AD (para 08). Chirila teaches the method of using lymphocytes from blood cells and observing AD-specific signal peripheral tissue (e.g. blood and skin) (para 59 and 92). Alkon, in view with Chirila, does not explicitly described the method of performing cell cycle regulation analysis using B-lymphocytes from the blood of the subjects, as taught by Bialopiotrowicz. However, both Alkon and Chirila teach performing measuring gene expression levels using fibroblasts from human skin in the method of determining AD or NDS. Thus, it would have been obvious to include B-.

15.	Claims 31, 36, 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Alkon (Alkon and Khan, Pub. No.: US 2010/0021913 A1, publication date: January 28, 2010), in view of Chirila (Chirila and Alkon, WO 2016/144838, publication date of September 15, 2016), as applied to claims 24-25, 28-35, 37-39, 42-44, 46-49 and 51, further in view of Loboda (Loboda et al. PG Pub. No.: US 2014/0304845 A1, publication date of October 09, 2014) and Stephanie (PG Pub No: US 2008/0286876 A1, publication date of November 20, 2008). 
With regard to claims 31 and 36 (which depend from claim 24) and claims 45 and 50 (which depend from claim 38), the claims recite the group consisting of particular genes in the method. Claims 36 and 50 recite “wherein a plurality of genes comprises two or more genes selected from the group of genes”, listed in the claims.
The teachings of Alkon, in view of Chirila, as previously described, are fully incorporated here. Alkon, in view of Chirila does not teach measuring the genes recited in the claims.  
Loboda teaches a method of detecting gene expression that are significantly associated with AD to diagnose or monitor the disease (abstract, para 007, claims 1-3). Loboda further teaches observing the genes corresponding to the regulation of AD in 
Stephanie teaches a method of screening a small molecule compound for using in treating AD (abstract). The method comprises detecting genes that are significantly associated with AD (para 07). Stephanie teaches observing the statistically significant association of particular genes including SCG2 with AD (para 06-07, para 49, Table 6).
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the method performing gene expression level, as taught by Alkon, in view with Chirila, with the method of measuring particular genes corresponding to AD, as taught by Loboda and Stephanie. Alkon teaches measuring gene expression profiles of a plurality of genes and their association with AD subjects. Both Loboda and Stephanie teach observing a significant gene regulation of particular genes in AD subjects (e.g. two genes by Loboda), indicating a plurality of genes corresponding to AD. It is obvious to include determining the gene expression profiles of particular genes, as taught by Loboda and Stephanie, in the method of by Alkon, in view with Chirila, because the combination would provide particular genes having the evidence of their significant association with AD, to indicate AD or not AD in the method of diagnosing AD. 
16.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634